Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement is entered into as of November 18, 2009 (the
"Effective Date"), by and between Travelzoo Inc., a Delaware corporation (the
"Company") with principal corporate offices at 590 Madison Avenue, 37th Floor,
New York, NY 10022, and Christopher John Loughlin, whose address is
currently xxxx xxxxxxxxx, xxxx xxxxx, United Kingdom ("Employee").  The Company
and Employee are at certain times each referred to herein as a Party, and
collectively referred to herein as “the Parties.”

 

WHEREAS, the Company desires to retain Employee as Chief Executive Officer
(CEO), and Employee desires to perform such service for the Company, on the
terms and conditions as set forth herein;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is mutually agreed by the
Parties as follows:

 


1.   DUTIES AND SCOPE OF EMPLOYMENT.

 

(a)        Position.  Employee shall be employed as Chief Executive Officer
(CEO).  The position is based in New York City.  The Employment will begin on
July 1, 2010.

 

(b)       Duties.  During the term of Employee’s employment with the Company,
Employee shall devote his full time, skill and attention to his duties and
responsibilities as the Chief Executive Officer, which Employee shall perform
faithfully, diligently and competently, and Employee shall use his best efforts
to further the business of the Company.  During the term of the Agreement,
Employee agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Company, except that this provision shall not be interpreted to
prohibit Employee from involvement in any charitable or community
activity/organization that he is currently involved in, or may become involved
in, and that does not materially interfere with his ability to perform his
duties under this Agreement.  Employee shall be permitted, to the extent such
activities do not materially and adversely affect the ability of Employee to
fully perform his duties and responsibilities hereunder, to (i) manage
Employee's personal, financial and legal affairs, (ii) serve on civic or
charitable boards or committees, and (iii) with the consent of the Company
(which consent shall not be unreasonably withheld), serve as a member of the
board of directors or as an advisor of any noncompeting business.

 


2.   TERM OF EMPLOYMENT.  THE TERM OF THIS AGREEMENT SHALL BE FOR THE PERIOD
(THE “TERM”) COMMENCING ON JULY 1, 2010 AND TERMINATING ON THE DATE WHICH IS
FORTY EIGHT (48) MONTHS AFTER THE EFFECTIVE DATE (THE “EXPIRATION DATE”). 
NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT SHALL EXPIRE ON THE DATE THE
EMPLOYEE DIES, AND MAY BE TERMINATED BY THE COMPANY DURING THE TERM, BY DELIVERY
OF WRITTEN NOTICE TO EMPLOYEE,

1

--------------------------------------------------------------------------------




FOR CAUSE (AS HEREINAFTER DEFINED), BECAUSE OF DISABILITY (AS HEREINAFTER
DEFINED), OR WITHOUT CAUSE.  IF EMPLOYEE CONTINUES IN EMPLOYMENT AFTER THE
EXPIRATION DATE, ANY SUCH EMPLOYMENT WILL BE ON AN AT WILL BASIS.

 

(a)        Termination by Company without Cause.  If Employee is terminated by
the Company during the Term for reasons other than Cause (as defined in
paragraph 2(b)) or Disability (as defined in paragraph 2(c)), Employee shall
receive his Salary, benefits, and pro rata performance bonus pursuant to
paragraph 3(b) earned through the date of termination, plus continued payment of
Salary (as defined herein) for a period of twelve (12) months and COBRA payments
for a period of twelve (12) months (“Severance Pay”) after the date of
termination, subject to paragraph 2(f).

 

(b)       Termination for Cause.  Notwithstanding any provision of this
Agreement to the contrary, if Employee is terminated for “Cause” as defined
herein or dies at any time, Employee will receive only payment of his Salary and
benefits through the date of termination or death.  For purposes of this
Agreement, “Cause” shall mean that the Employee has (i) continually failed to
perform his duties under this Agreement for a period of 30 days after written
notice from the Company setting forth with particularity such failure, (ii)
committed an act of fraud upon the Company or breached his duty of loyalty to
the Company, (iii) committed a felony or a crime of dishonesty, fraud or moral
turpitude under the laws of the United States or any state thereof; (iv)
misappropriated any funds, property or rights of the Company; (v) violated the
Company's policies regarding workplace conduct, discrimination, sexual
harassment, etc.; (vi) willfully failed or refused, following receipt of an
explicit directive from the Company, to comply with the material terms of this
Agreement; or (vii) failed or refused to cooperate with the Company, or at the
Company’s request any governmental, regulatory or self-regulatory agency or
entity, in providing information with respect to any act or omission in
performing his duties as an employee of the Company, if such request is made
connection with any criminal or civil actions, administrative or regulatory
proceedings or investigations against or relating to the Company by any
governmental, regulatory or self-regulatory agency or entity.

 

(c)        Termination Because of Disability.  Notwithstanding any provision of
this Agreement to the contrary, if Employee is terminated as a result of a
“Disability” (as defined herein) during the Term, Employee will receive only
payment of his Salary, benefits, and pro rata performance bonus pursuant to
paragraph 3(b) earned through the date of termination.  For purposes of this
Agreement, “Disability” shall mean a physical or mental impairment that prevents
or can be reasonably expected to prevent the performance by the Employee of his
duties hereunder for a continuous period of 120 calendar days or longer, or that
prevents the performance by Employee of his duties hereunder for more than a
total of 85 business days, in any 12-month period, subject to the reasonable
accommodation requirements of the Americans with Disabilities Act and other
applicable laws.

 




2

--------------------------------------------------------------------------------




(D)       EMPLOYEE RESIGNATION.  EMPLOYEE UNDERSTANDS THAT IF HE RESIGNS DURING
THE TERM OF THIS AGREEMENT, HE SHALL ONLY RECEIVE THE SALARY AND BENEFITS EARNED
AS OF THE DATE OF TERMINATION.

 


(E)        EMPLOYEE RESIGNATION FOLLOWING A CHANGE OF CONTROL.  IF A CHANGE OF
CONTROL, AS HEREINAFTER DEFINED, OCCURS, AND EMPLOYEE IS NOT OFFERED A POSITION
OF COMPARABLE PAY AND RESPONSIBILITIES WITHIN 30 DAYS OF THE CHANGE OF CONTROL
IN THE SAME GEOGRAPHIC AREA IN WHICH HE WORKED IMMEDIATELY PRIOR TO A CHANGE OF
CONTROL, AND EMPLOYEE RESIGNS WITHIN SIXTY (60) CALENDAR DAYS AFTER THE CHANGE
IN CONTROL, EMPLOYEE SHALL RECEIVE HIS SALARY, BENEFITS, AND PRO RATA
PERFORMANCE BONUS PURSUANT TO PARAGRAPH 3(B) EARNED THROUGH THE DATE OF
TERMINATION, PLUS SEVERANCE PAY, SUBJECT TO PARAGRAPH 2(F).  FOR PURPOSES OF
THIS AGREEMENT, "CHANGE OF CONTROL" MEANS (I) A MERGER, CONSOLIDATION,
REORGANIZATION OR OTHER TRANSACTION IN WHICH THE COMPANY DOES NOT SURVIVE AND IN
WHICH SECURITIES POSSESSING MORE THAN 50% OF THE TOTAL COMBINED VOTING POWER OF
THE COMPANY'S OUTSTANDING VOTING SECURITIES ARE TRANSFERRED OR ISSUED TO A
PERSON OR PERSONS DIFFERENT FROM THE PERSONS HOLDING THOSE SECURITIES
IMMEDIATELY PRIOR TO SUCH TRANSACTION, OR (II) THE SALE, TRANSFER OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY'S ASSETS.

 


(F)        SEVERANCE PAY CONDITIONS.  EMPLOYEE SHALL BE REQUIRED TO SIGN,
DELIVER AND NOT REVOKE A GENERAL RELEASE SUBSTANTIALLY IN THE FORM ATTACHED
HERETO AS EXHIBIT B AS A CONDITION PRECEDENT TO PAYMENT OF ANY SEVERANCE PAY
PURSUANT TO ANY PROVISION OF PARAGRAPH 2 OF THIS AGREEMENT.  ANY SEVERANCE PAY
SHALL BE PAID PERIODICALLY IN ACCORDANCE WITH NORMAL COMPANY PAYROLL PRACTICES
AND SUBJECT TO THE USUAL AND APPLICABLE REQUIRED WITHHOLDINGS AND PAYROLL TAXES.

 


3.   COMPENSATION AND FRINGE BENEFITS.

 

(a)               Salary.  Employee will receive a salary at the annualized rate
of $550,000 per year (the "Salary"), which shall be paid periodically in
accordance with normal Company payroll practices and subject to the usual and
applicable required withholdings.  Employee understands and agrees that neither
his job performance nor promotions, commendations, bonuses or the like from the
Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of this Agreement.

 

(b)               Performance Bonus.  Employee will be eligible to participate
in a quarterly performance bonus plan ("Performance Bonus").  Under the
Performance Bonus plan, Employee may receive, in addition to his Salary, a
performance bonus in an amount between zero and $80,000 per calendar quarter,
provided, however, if either the first or last calendar quarter of the Term is
less than a full quarter, the bonus for such quarter shall be pro rated.

3

--------------------------------------------------------------------------------



 

Criteria

Amount

Worldwide revenue target for the quarter met AND there are no more than two
Significant Customers AND no Significant Customer accounts for 17% or more of
the worldwide consolidated revenue for the quarter.

$20,000

Worldwide operating income target for the quarter met.

$20,000

Worldwide subscribers target for the quarter met.

$20,000

Discretionary

Up to $20,000

Total max. Performance Bonus per quarter

Up to $80,000

 

“Significant Customer” means, for any quarter, a customer that, together with is
affiliates, accounts for 10% (rounded to the nearest 1%) or more of the
Company’s worldwide consolidated revenue for the quarter.

 

Discretionary bonus will be determined by the Company’s board of directors in is
sole discretion.

 

Any bonus payments, if applicable, shall be made within 30 days of the end of
the calendar quarter, and will be subject to the usual and applicable
withholding and payroll taxes.

 

           (c)        Option Agreement.  In conjunction with this Employment
Agreement, the Parties have entered into a Nonqualified Stock Option Agreement,
as attached in Exhibit A.

 

           (d)       Relocation Assistance and Housing Allowance.  The Company
will reimburse Employee for reasonable moving expense related to the
transportation of his family’s furniture and personal items to New York City and
for reasonable expense related to the travel of Employee and his spouse and
children from London to New York City.  In addition, the Company will make a
one-time lump-sum payment of $7,500 to Employee, with the Company grossing up
the amount for U.S. income taxes.  The Company will reimburse Employee for
reasonable expenses related to international tax advisory services in connection
with Employee’s relocation and for the preparation fees of Employee’s 2010 U.S.
tax return.  As long as Employee and his family live in Manhattan in proximity
to the Company’s global headquarters, the Company will pay Employee a housing
allowance of $38,500 per year, with the Company grossing up the amount for U.S.
income taxes.



4

--------------------------------------------------------------------------------





 

(e)        Vacation and Holiday Pay.  Employee shall receive five (5) weeks of
paid vacation per year, which accrues over the course of the year.  In addition,
the Company provides eight (8) paid holidays each year, along with two (2)
“floating holidays” which can be used by Employee at any time.

 

(f)        Other Benefits.  Employee will be entitled to participate in or
receive such benefits under the Company's employee benefit plans and policies
and such other benefits which may be made available as in effect from time to
time and as are provided to similarly situated employees of the Company, subject
in each case to the generally applicable terms and conditions of the plans and
policies in question.

 


4.   EXPENSES.  THE COMPANY WILL PAY OR REIMBURSE EMPLOYEE FOR REASONABLE
TRAVEL, ENTERTAINMENT OR OTHER EXPENSES INCURRED BY EMPLOYEE IN THE FURTHERANCE
OF OR IN CONNECTION WITH THE PERFORMANCE OF EMPLOYEE'S DUTIES HEREUNDER IN
ACCORDANCE WITH THE COMPANY'S ESTABLISHED POLICIES. EMPLOYEE MAY FLY BUSINESS
CLASS (OR FIRST CLASS WHEN BUSINESS CLASS IS NOT AVAILABLE) FOR: (I) DOMESTIC
TRAVEL OVER 3 HOURS; AND (II) INTERNATIONAL TRAVEL.

 


5.   CERTAIN COVENANTS.

 

(a)        Intellectual Property Rights.

 

(i)         Employee agrees that the Company will be the sole owner of any and
all of Employee's "Discoveries" and "Work Product," hereinafter defined, made
during the term of his employment with the Company, whether pursuant to this
Agreement or other duties performed on behalf of the Company.  For purposes of
this Agreement, "Discoveries" means all inventions, discoveries, improvements,
and copyrightable works (including, without limitation, any information relating
to the Company's software products, source code, know-how, processes, designs,
algorithms, computer programs and routines, formulae, techniques, developments
or experimental work, work-in-progress, or business trade secrets) made or
conceived or reduced to practice by Employee during the term of his employment
by the Company, whether or not potentially patentable or copyrightable in the
United States or elsewhere.  For purposes of this Agreement, "Work Product"
means any and all work product relating to Discoveries.

 

(ii)        Employee shall promptly disclose to the Company all Discoveries and
Work Product.  All such disclosures must include complete and accurate copies of
all source code, object code or machine-readable copies, documentation, work
notes, flow-charts, diagrams, test data, reports, samples, and other tangible
evidence or results (collectively, "Tangible Embodiments") of such Discoveries
or Work Product.  All Tangible Embodiments of any Discoveries or Work Project
will be deemed to have been assigned to the Company as a result of the act of
expressing any Discovery or Work Product therein.



5

--------------------------------------------------------------------------------





 

(iii)       Employee hereby assigns and agrees to assign to the Company all of
his interest in any country in any and all Discoveries and Work Product, whether
such interest arises under patent law, copyright law, trade-secret law,
semiconductor chip protection law, or otherwise.  Without limiting the
generality of the preceding sentence, Employee hereby authorizes the Company to
make any desired changes to any part of any Discovery or Work Product, to
combine it with other materials in any manner desired, and to withhold
Employee's identity in connection with any distribution or use thereof alone or
in combination with other materials.  This assignment and assignment obligation
applies to all Discoveries and Work Product arising during Employee's employment
with the Company (or its predecessors), whether pursuant to this Agreement or
otherwise.  Employee's agreement to assign to the Company any of his rights as
set forth in this Section 5(a)(iii) applies to all inventions other than an
invention (a) in which no equipment, supplies, facility or trade secret
information of the Company was used (b) was developed entirely upon Employee's
own time (c) does not relate to Company business or to the Company's actual or
anticipated research or development and (d) does not result from any work
performed by Employee for the Company.

 

(iv)       At the request of the Company, Employee shall promptly and without
additional compensation execute any and all patent applications, copyright
registration applications, waivers of moral rights, assignments, or other
instruments that the Company deems necessary or appropriate to apply for or
obtain Letters Patent of the United States or any foreign country, copyright
registrations or otherwise to protect the Company's interest in such Discovery
and Work Product, the expenses for which will be borne by the Company.  Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as his agents and attorneys-in-fact to, if the Company is
unable for any reason to secure Employee's signature to any lawful and necessary
document required or appropriate to apply for or execute any patent application,
copyright registration application, waiver of moral rights, or other similar
document with respect to any Discovery and Work Product (including, without
limitation, renewals, extensions, continuations, divisions, or continuations in
part), (i) act for and in his behalf, (ii) execute and file any such document,
and (iii) do all other lawfully permitted acts to further the prosecution of the
same legal force and effect as if executed by him; this designation and
appointment constitutes an irrevocable power of attorney coupled with an
interest.

 

(v)        To the extent that any Discovery or Work Product constitutes
copyrightable or similar subject matter that is eligible to be treated as a
"work made for hire" or as having similar status in the United States or
elsewhere, it will be so deemed.  This provision does not alter or limit
Employee's other obligations to assign intellectual property rights under this
Agreement.

6

--------------------------------------------------------------------------------



 

(vi)       The obligations of Employee set forth in this Section 5 (including,
without limitation, the assignment obligations) will continue beyond the
termination of Employee's employment with respect to Discoveries and Work
Product conceived or made by Employee alone or in concert with others during
Employee's employment with the Company, whether pursuant to this Agreement or
otherwise.  Those obligations will be binding upon Employee, his assignees
permitted under this Agreement, executors, administrators, and other
representatives.

 

(b)       Exposure to Proprietary Information.

 

(i)         As used in this Agreement, "Proprietary Information" means all
information of a business or technical nature that relates to the Company
including, without limitation, all information about software products whether
currently released or in development, all inventions, discoveries, improvements,
copyrightable work, source code, know-how, processes, designs, algorithms,
computer programs and routines, formulae and techniques, and any information
regarding the business of any customer or supplier of the Company or any other
information that the Company is required to keep confidential.  Notwithstanding
the preceding sentence, the term "Proprietary Information" does not include
information that is or becomes publicly available through no fault of Employee,
or information that Employee learned prior to the Effective Date.

 

(ii)        In recognition of the special nature of his employment under this
Agreement, including his special access to the Proprietary Information, and in
consideration of his employment pursuant to this Agreement, Employee agrees to
the covenants and restrictions set forth in Section 5 of this Agreement.

 

(c)        Use of Proprietary Information; Restrictive Covenants.

 

(i)         Employee acknowledges that the Proprietary Information constitutes a
protectible business interest of the Company, and covenants and agrees that
during the term of his employment, whether under this Agreement or otherwise,
and after the termination of such employment, he will not, directly or
indirectly, disclose, furnish, make available or utilize any of the Proprietary
Information, other than in the proper performance of his duties for the Company.

 

(ii)        Employee will not, during the term of this Agreement or, for a
period of one year thereafter (the “Restricted Period”), anywhere within the
United States (the "Restricted Territory"), directly or indirectly (whether as
an owner, partner, shareholder, agent, officer, director, employee, independent
contractor, consultant, or otherwise):

 

1.         perform services for, or engage in, any business or segment of a
business which generates its revenues primarily from the development,
publishing, or sale of online advertisements for travel companies (the
"Products");



7

--------------------------------------------------------------------------------





 

2.         except on behalf of the Company, solicit any person or entity who is,
or was at any time during the twelve-month period immediately prior to the
termination of Employee's employment with the Company, a customer of the Company
for the sale of the Products or any product or service of a type then sold by
the Company for which Employee provided any assistance in planning, development,
marketing, training, support, or maintenance; or

 

3.         solicit for employment any person who is, or was at any time during
the twelve-month period immediately prior to the termination of Employee's
employment with the Company, an employee of the Company.

 

(d)        Scope/Severability.  The Parties acknowledge that the business of the
Company is and will be national and international in scope and thus the
covenants in this Section 5 would be particularly ineffective if the covenants
were to be limited to a particular geographic area of the United States.  If any
court of competent jurisdiction at any time deems the Restricted Period
unreasonably lengthy, or the Restricted Territory unreasonably extensive, or any
of the covenants set forth in this Section 5 not fully enforceable, the other
provisions of this Section 5, and this Agreement in general, will nevertheless
stand and to the full extent consistent with law continue in full force and
effect, and it is the intention and desire of the parties that the court treat
any provisions of this Agreement which are not fully enforceable as having been
modified to the extent deemed necessary by the court to render them reasonable
and enforceable and that the court enforce them to such extent (for example,
that the Restricted Period be deemed to be the longest period permissible by
law, but not in excess of the length provided for in Section 5(c), and the
Restricted Territory be deemed to comprise the largest territory permissible by
law under the circumstances).

 

(e)        Return of Company Materials upon Termination.  Employee acknowledges
that all records, documents, and Tangible Embodiments containing or of
Proprietary Information prepared by Employee or coming into his possession by
virtue of his employment by the Company are and will remain the property of the
Company.  Upon termination of his employment with the Company, Employee shall
immediately return to the Company all such items in his possession and all
copies of such items.

 


6.   EQUITABLE REMEDIES.



(a)        Employee acknowledges and agrees that the agreements and covenants
set forth in Sections 5(a), (b), (c), (d) and (e) are reasonable and necessary
for the protection of the Company's business interests, that irreparable injury
will result to the Company if Employee breaches any of the terms of said
covenants, and that in the event of Employee's actual or threatened breach of
any such covenants, the Company will have no adequate remedy at law.  Employee
accordingly agrees that, in the event of any actual or threatened breach by him
of any of said covenants, the Company will be entitled to immediate injunctive
and other equitable relief, without bond and without the necessity of showing
actual monetary damages.  Nothing in this Section 6 will be construed as
prohibiting the Company from pursuing any other remedies available to it for
such breach or threatened breach, including the recovery of any damages that it
is able to prove.  Employee agrees that notwithstanding the arbitration
provision in Section 11, the Company may apply to a court of competent
jurisdiction, in accordance with Section 11(c) of this Agreement, to obtain the
equitable relief referenced in this Section 6.



8

--------------------------------------------------------------------------------





 

(b)       Each of the covenants in Sections 5(a), (b), (c), (d) and (e) will be
construed as independent of any other covenants or other provisions of this
Agreement.

 

(c)        In the event of any judicial determination that any of the covenants
in Sections 5(a), (b), (c), (d), and (e) are not fully enforceable, it is the
intention and desire of the parties that the court treat said covenants as
having been modified to the extent deemed necessary by the court to render them
reasonable and enforceable, and that the court enforce them to such extent.

 


7.   ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT
OF (A) THE HEIRS, EXECUTORS AND LEGAL REPRESENTATIVES OF EMPLOYEE UPON
EMPLOYEE'S DEATH AND (B) ANY SUCCESSOR OF THE COMPANY.  ANY SUCH SUCCESSOR OF
THE COMPANY SHALL BE DEEMED SUBSTITUTED FOR THE COMPANY UNDER THE TERMS OF THIS
AGREEMENT FOR ALL PURPOSES.  AS USED HEREIN, "SUCCESSOR" SHALL INCLUDE ANY
PERSON, FIRM, CORPORATION OR OTHER BUSINESS ENTITY WHICH AT ANY TIME, WHETHER BY
PURCHASE, MERGER OR OTHERWISE, DIRECTLY OR INDIRECTLY, ACQUIRES ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OR BUSINESS OF THE COMPANY.  NONE OF THE RIGHTS
OF EMPLOYEE TO RECEIVE ANY FORM OF COMPENSATION PAYABLE PURSUANT TO THIS
AGREEMENT SHALL BE ASSIGNABLE OR TRANSFERABLE EXCEPT THROUGH A TESTAMENTARY
DISPOSITION OR BY THE LAWS OF DESCENT.  ANY ATTEMPTED ASSIGNMENT, TRANSFER,
CONVEYANCE OR OTHER DISPOSITION (OTHER THAN AS AFORESAID) OF ANY INTEREST IN THE
RIGHTS OF EMPLOYEE TO RECEIVE ANY FORM OF COMPENSATION HEREUNDER SHALL BE NULL
AND VOID.

 


8.   NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS CALLED
FOR HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN IF DELIVERED
PERSONALLY, ONE (1) DAY AFTER MAILING VIA FEDERAL EXPRESS OVERNIGHT OR A SIMILAR
OVERNIGHT DELIVERY SERVICE, OR THREE (3) DAYS AFTER BEING MAILED BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, PREPAID AND ADDRESSED TO THE
PARTIES OR THEIR SUCCESSORS IN INTEREST AT THE ADDRESSES LISTED ABOVE, OR AT
SUCH OTHER ADDRESSES AS THE PARTIES MAY DESIGNATE BY WRITTEN NOTICE IN THE
MANNER AFORESAID.

 


9.   SEVERABILITY.  IN THE EVENT THAT ANY PROVISION HEREOF BECOMES OR IS
DECLARED BY A COURT OF COMPETENT JURISDICTION TO BE ILLEGAL, UNENFORCEABLE OR
VOID, THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT WITHOUT SAID
PROVISION.

 


10. ENTIRE AGREEMENT.  THIS AGREEMENT REPRESENTS THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE COMPANY AND EMPLOYEE CONCERNING EMPLOYEE'S EMPLOYMENT

9

--------------------------------------------------------------------------------




RELATIONSHIP WITH THE COMPANY, AND SUPERSEDE IN THEIR ENTIRETY ANY AND ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS CONCERNING EMPLOYEE'S EMPLOYMENT RELATIONSHIP WITH
THE COMPANY.

 


11. RESOLUTION OF DISPUTES REGARDING EMPLOYMENT.

 

(a)        The Parties agree to submit any dispute or controversy arising out
of, relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof, or to any
aspect of the employer/employee relationship or the termination of that
relationship, to mediation.  The Parties shall mutually select the mediator and
shall equally pay for the costs of the mediator.

 

(b)       If and only if a mediation is unsuccessful, and the dispute or
controversy is not resolved within 30 days after a mediation, either party may
submit the matter to binding arbitration, to the extent permitted by law, to be
held in or near New York, New York in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association (the “Rules”).  The Company agrees to pay all costs of the
arbitrator and the arbitration.  The arbitrator may grant injunctions or other
relief in such dispute or controversy.  The decision of the arbitrator shall be
final, conclusive and binding on the parties to the arbitration.  Judgment may
be entered on the arbitrator’s decision in any court having jurisdiction.  The
arbitrator may award the prevailing party in any such arbitration attorneys’
fees and costs incurred in connection therewith, except for those the Company
shall bear, as set forth above.

 

(c)        The arbitrator shall apply New York law to the merits of any dispute
or claim, without reference to rules of conflict of law.  The Parties hereby
expressly consent to the personal jurisdiction of the state and federal courts
located in New York County, New York for any action or proceeding arising from
or relating to this Agreement and/or relating to any arbitration in which the
Parties are participants.

 

(d)       The Parties have read and understand Section 11, which discusses
arbitration.  The Parties understand that by signing this agreement, the Parties
agree to submit any future claims arising out of, relating to, or in connection
with this agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof to binding arbitration to the extent permitted by
law, and that this arbitration clause constitutes a waiver of the Parties’ right
to a jury trial and relates to the resolution of all disputes relating to all
aspects of the employer/employee relationship, including but not limited to, the
following claims:

 

(i)         Any and all claims for wrongful discharge of employment; breach of
contract, both express and implied; breach of the covenant of good faith and
fair dealing, both express and implied; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage;
misappropriation of Proprietary Information or other breaches covenants set
forth in Section 5, and defamation;



10

--------------------------------------------------------------------------------





 

(ii)        Any and all claims for violation of any federal, state or municipal
statute, including, but not limited to the New York Human Rights Act, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, and the Fair Labor Standards Act;

 

(iii)       Any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination.

 

(e)        The Parties may apply to any court of competent jurisdiction for a
temporary restraining order, preliminary injunction, or other interim or
conservatory relief, as necessary, without breach of this arbitration agreement
and without abridgment of the powers of the arbitrator.

 


12.    NO ORAL MODIFICATION, CANCELLATION OR DISCHARGE.  THIS AGREEMENT MAY ONLY
BE AMENDED, CANCELED OR DISCHARGED IN WRITING SIGNED BY EMPLOYEE AND THE
COMPANY.

 


13.    GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL
SUBSTANTIVE LAWS, BUT NOT THE CHOICE OF LAW RULES, OF THE STATE OF NEW YORK.

 


14. ACKNOWLEDGMENT.  EMPLOYEE ACKNOWLEDGES THAT HE HAS HAD THE OPPORTUNITY TO
DISCUSS THIS MATTER WITH AND OBTAIN ADVICE FROM HIS PRIVATE ATTORNEY, HAS HAD
SUFFICIENT TIME TO, AND HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL THE
PROVISIONS OF THIS AGREEMENT, AND IS KNOWINGLY AND VOLUNTARILY ENTERING INTO
THIS AGREEMENT.

11

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below.

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
BOTH PARTIES.

 

 

 

COMPANY:

 

 

 

TRAVELZOO INC.

 

 

 

 

By:

/s/ Ralph Bartel

 

 

 

 

Title:

Ralph Bartel, Chairman

 

 

 

 

Date:

November 18, 2009

 

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

/s/ Christopher John Loughlin

 

Christopher John Loughlin

 

 

 

Date:

18 November, 2009

 

 

12

--------------------------------------------------------------------------------



EXHIBIT A

 

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

                        THIS AGREEMENT is made this 18th day of November, 2009,
by and between Travelzoo Inc. ("Company"), and Christopher Loughlin
("Optionee").

                        WHEREAS, the Company desires to grant to Optionee the
option to purchase certain shares of its stock, in accordance with the terms of
this Agreement, which such option is intended to be a nonstatutory stock option
that is not intended to be an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended; and

                        WHEREAS, the Company and Optionee intend that Optionee
shall serve as chief executive officer of the Company pursuant to that certain
employment agreement between the parties;

                        NOW, THEREFORE, in consideration of the premises and of
the mutual agreements hereinafter set forth, it is covenanted and agreed as
follows:

1.         Grant and Terms of Option.  Pursuant to action of the Board of
Directors of the Company (“Board of Directors”), the Company grants, effective
November 18, 2009 (“Date of Grant”), to Optionee the option to purchase all or
any part of Three Hundred Thousand (300,000) shares of the common stock of the
Company ("Common Stock"), for a period of ten (10) years from the Date of Grant,
at the purchase price of $14.97 per share, which is the fair market value of the
Common Stock determined as the closing price on the Date of Grant; provided,
however, that the right to exercise such option shall be, and is hereby,
restricted as follows:

(a)        No shares may be purchased prior to July 1, 2010.  At any time during
the term of this option on or after July 1, 2011, Optionee may purchase up to
25% of the total number of shares to which this option relates; that at any time
during the term of this option on or after July 1, 2012, Optionee may purchase
up to an additional 25% of the total number of shares to which this option
relates; that at any time during the term of this option on or after July 1,
2013, Optionee may purchase up to an additional 25% of the total number of
shares to which this option relates; and that at any time on or after July 1,
2014, Optionee may purchase up to an additional 25% of the total number of
shares to which this option relates; so that on or after July 1, 2014, during
the term hereof, Optionee will have become entitled to purchase the entire
number of shares to which this option relates.

(b)        In no event may this option or any part thereof be exercised after
the expiration of ten (10) years from the Date of Grant, which shall be the term
of the option.

1

--------------------------------------------------------------------------------



(c)        The purchase price of the shares subject to the option may be paid
for (i) in cash, (ii) in the discretion of the Board of Directors, by tender of
shares of Common Stock already owned by Optionee, or (iii) in the discretion of
the Board of Directors, by such other method as the Board of Directors may
determine.

(d)       The option may not be exercised for a fraction of a share.

2.         Anti‑Dilution Provisions.  In the event that, during the term of this
Agreement, there is any change in the number of shares of outstanding Common
Stock of the Company by reason of stock dividends, recapitalizations, mergers,
consolidations, split-ups, combinations or exchanges of shares and the like, the
number of shares covered by this option agreement and the price thereof shall be
adjusted, to the same proportionate number of shares and price as in this
original agreement.

3.         Non-Transferability.  Neither the option hereby granted nor any
rights thereunder or under this Agreement may be assigned, transferred or in any
manner encumbered except by will or the laws of descent and distribution, and
any attempted assignment, transfer, mortgage, pledge or encumbrance except as
herein authorized, shall be void and of no effect.  The option may be exercised
during Optionee's lifetime only by Optionee or his guardian or legal
representative.

4.         Termination of Employment.  In the event of the termination of
employment of Optionee, including upon death or disability, Optionee (or, in the
event of death, the legatee or legatees of Optionee under his last will, or his
personal representatives or distributes) may exercise the option, to the extent
it was vested and he was entitled to exercise it on the date of termination of
employment, at any time within three (3) months after such termination, but not
after ten (10) years from the Date of Grant.

5.         Method of Exercise/Shares Issued on Exercise of Option.  The option
may be exercised (in whole or in part) at any time during the period specified
in this Agreement, by delivering to the Secretary of the Company not less than
30 days prior to the date of exercise (or such shorter period as the Company
shall approve) (a) a written notice of exercise designating the number of shares
to be purchased, signed by Optionee, and (b) payment of the full amount of the
purchase price of the shares with respect to which the option is exercised.  If
the written notice of exercise is delivered by mail, or by any other means of
delivery, the date of delivery and the date of exercise shall be the date the
written notice is actually received by the Secretary.  It is the intention of
the Company that on any exercise of this option it will transfer to Optionee
shares of its authorized but unissued stock or transfer Treasury shares, or
utilize any combination of Treasury shares and authorized but unissued shares,
to satisfy its obligations to deliver shares on any exercise hereof.  No rights
of a shareholder shall exist with respect to the Common Shares under this option
as a result of the mere grant of this option.

6.         Board Administration.  The Board of Directors or any successor or
committee authorized by the Board of Directors, subject to the express terms of
this option, shall have plenary authority to interpret any provision of this
option and to make any determinations

2

--------------------------------------------------------------------------------



necessary or advisable for the administration of this option and the exercise of
the rights herein granted, and may waive or amend any provisions hereof in any
manner not adversely affecting the rights granted to Optionee by the express
terms hereof.

7.         Option not an Incentive Stock Option.  It is intended that this
option shall not be treated as an incentive stock option under Section 422 of
the Internal Revenue Code of 1986, as amended, or otherwise qualify for any
special tax benefits to Optionee.

8.         No Contract of Employment.  Nothing contained in this Agreement shall
be considered or construed as creating a contract of employment for any
specified period of time.

9.         Restrictions on Exercise.  This option may not be exercised if the
issuance of Common Stock upon Optionee’s exercise or the method of payment of
consideration for such Common Stock would constitute a violation of any
applicable Federal or state securities law or other applicable law or
regulation.  As a condition to the exercise of this option, the Company may
require Optionee to make any representations and warranty to the Company as may
be required by any applicable law or regulation.

10.       Termination of Option.  To the extent that Optionee was not entitled
to exercise this option at the date of termination of employment, or to the
extent this option is not otherwise exercised within the time specified herein,
this option shall terminate.  Notwithstanding anything to the contrary herein,
this option shall not be exercisable after the expiration of the term of ten
(10) years from the Date of Grant, as set forth in Section 1(b) hereof.

11.       Withholding upon Exercise.  The Company reserves the right to
withhold, in accordance with any applicable laws, from any consideration payable
to Optionee any taxes required to be withheld by Federal, state or local law as
a result of the grant or exercise of this option.  If the amount of any
consideration payable to Optionee is insufficient to pay such taxes or if no
consideration is payable to Optionee, upon request of the Company, Optionee
shall pay to the Company in cash an amount sufficient for the Company to satisfy
any Federal, state or local tax withholding requirements it may incur as a
result of the grant or exercise of this option.

12.       Severability.  Any word, phrase, clause, sentence or other provision
herein which violates or is prohibited by any applicable law, court decree or
public policy shall be modified as necessary to avoid the violation or
prohibition and so as to make this Agreement enforceable as fully as possible
under applicable law, and if such cannot be so modified, the same shall be
ineffective to the extent of such violation or prohibition without invalidating
or affecting the remaining provisions herein.

13.       Non-Waiver of Rights.  The Company’s failure to enforce at any time
any of the provisions of this agreement or to require at any time performance by
Optionee of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this agreement, or
any part hereof, or the right of the Company thereafter to enforce each and
every provision in accordance with the terms of this agreement.

3

--------------------------------------------------------------------------------



14.       Entire Agreement; Amendments.  No modification, amendment or waiver of
any of the provisions of this agreement shall be effective unless in writing
specifically referring hereto, and signed by the parties hereto.  This agreement
supersedes all prior agreements and understandings between Optionee and the
Company to the extent that any such agreements or understandings conflict with
the terms of this agreement.

15.       Assignment.  This agreement shall be freely assignable by the Company
to and shall inure to the benefit of, and be binding upon, the Company, its
successors and assigns and/or any other entity which shall succeed to the
business presently being conducted by the Company.

16.       Governing Law.  To the extent that Federal laws do not otherwise
control, all determinations made or actions taken pursuant hereto shall be
governed by the laws of the state of New York, without regard to the conflict of
laws rules thereof.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by the undersigned officer pursuant to due authorization, and Optionee
has signed this Agreement to evidence his acceptance of the option herein
granted and of the terms hereof, all as of the date hereof.

 

TRAVELZOO INC.

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Christopher Loughlin

 

4

--------------------------------------------------------------------------------



EXHIBIT B

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release is entered into by and between
______________________ (“Employee”) and Travelzoo Inc. (“Employer”)
(collectively referred to herein as “the Parties”).

RECITALS


A.        EMPLOYEE IS EMPLOYED BY EMPLOYER IN THE POSITION OF
______________________ PURSUANT TO A WRITTEN EMPLOYMENT AGREEMENT DATED
_________________ (THE “EMPLOYMENT AGREEMENT”).


B.        PURSUANT TO THE PROVISIONS OF THE EMPLOYMENT AGREEMENT, EMPLOYER WAS
NOTIFIED ON _________________ THAT EMPLOYEE’S EMPLOYMENT WITH EMPLOYER WILL
TERMINATE AS OF _________________ (THE “TERMINATION DATE”).  EMPLOYEE SHALL
RECEIVE HIS WAGES AND ANY UNUSED VACATION TIME ACCRUED THROUGH
__________________, LESS DEDUCTIONS REQUIRED BY LAW, IN ACCORDANCE WITH
EMPLOYER’S CUSTOMARY PAYROLL PRACTICES.


C.        IN CONSIDERATION OF EMPLOYEE’S SERVICE AND TO ASSIST HIM IN THE
TRANSITION TO NEW EMPLOYMENT, EMPLOYER IS HEREBY OFFERING EMPLOYEE SEVERANCE
PAY, SUBJECT TO THE TERMS AND CONDITIONS SET FORTH BELOW.

ACCORDINGLY, in consideration of the terms, conditions and agreements set forth
below, Employer and Employee agree as follows:

AGREEMENTS


1.         SEVERANCE PAYMENT.  SUBJECT TO EMPLOYEE’S EXECUTION OF THIS
AGREEMENT, EMPLOYER WILL PAY EMPLOYEE A LUMP SUM SEVERANCE PAYMENT IN THE GROSS
AMOUNT OF $____________ OR [  ] MONTHS SALARY, LESS APPLICABLE TAXES AND
WITHHOLDINGS, ON THE NEXT PROCEEDING PAYROLL DATE FOLLOWING THE REVOCATION
PERIOD SET FORTH IN SECTION 17 OF THIS AGREEMENT, IN ACCORDANCE WITH EMPLOYER’S
CUSTOMARY PAYROLL PRACTICES.  EMPLOYEE ACKNOWLEDGES THAT SUCH PAYMENT IS MORE
THAN EMPLOYER IS REQUIRED TO PAY UNDER ITS NORMAL POLICIES AND PROCEDURES AND
ITS CONTRACTUAL ARRANGEMENTS WITH EMPLOYEE.


2.         UNEMPLOYMENT BENEFITS.  EMPLOYER WILL NOT CONTEST EMPLOYEE’S
ELIGIBILITY FOR UNEMPLOYMENT BENEFITS.


3.         NON‑DISPARAGEMENT.  EMPLOYEE AGREES THAT SHE WILL NOT DIRECTLY OR
INDIRECTLY, PUBLISH OR DISSEMINATE TO THE MEDIA OR ANY INDIVIDUAL OR ENTITY
INFORMATION THAT IS CRITICAL, DEROGATORY OR OTHERWISE INTENDED TO DISPARAGE
EMPLOYER OR EMPLOYER’S BUSINESS, SENIOR EXECUTIVES OR OFFICERS, WHETHER SUCH
INFORMATION IS ACQUIRED DURING OR AFTER HIS EMPLOYMENT WITH

1

--------------------------------------------------------------------------------




EMPLOYER.  IN ADDITION, EMPLOYEE AGREES THAT SHE WILL NOT MAKE ANY REMARKS WHICH
MAY DAMAGE OR DISCREDIT THE REPUTATION OF EMPLOYER’S PRODUCTS, OR OTHERWISE
ADVERSELY AFFECT THE GOODWILL OF ITS BUSINESS, OR BE HARMFUL TO ITS BUSINESS
RELATIONSHIPS.


4.   GENERAL RELEASE.  SUBJECT ONLY TO SECTION 6 AND EXCEPT FOR THE RIGHTS AND
BENEFITS SPECIFICALLY PROVIDED IN THIS AGREEMENT, EMPLOYEE RELEASES AND
DISCHARGES EMPLOYER, AND EACH OF ITS RESPECTIVE PAST, PRESENT AND FUTURE
SHAREHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, INSURERS, ATTORNEYS AND
PARENT, AFFILIATED OR RELATED ENTITIES, AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS (“RELEASED PARTIES”), FROM ALL CLAIMS, DEMANDS, ACTIONS, RIGHTS,
DAMAGES, COSTS, LOSSES, EXPENSES, COMPENSATION AND OTHER LEGAL RESPONSIBILITIES,
KNOWN OR UNKNOWN, OF ANY KIND, WHICH EMPLOYEE MAY OWN OR HOLD AGAINST ANY OF THE
RELEASED PARTIES AT ANY TIME THROUGH THE EFFECTIVE DATE OF THIS AGREEMENT.  THE
RIGHTS AND CLAIMS RELEASED BY THIS AGREEMENT INCLUDE, BUT ARE NOT LIMITED TO,
ALL CLAIMS OF WHATEVER KIND OR NATURE THAT MAY EXIST RELATING TO, ARISING OUT OF
OR IN CONNECTION WITH EMPLOYEE’S EMPLOYMENT OR THE TERMINATION OF SUCH
EMPLOYMENT, WHETHER SUCH CLAIMS ARE PRESENTLY KNOWN OR ARE HEREAFTER DISCOVERED
OR WHETHER THEY ARE FORESEEN OR UNFORESEEN AS OF THE DATE HEREOF.  THIS RELEASE
APPLIES, WITHOUT LIMITATION, TO ANY AND ALL CLAIMS FOR EMPLOYMENT
DISCRIMINATION, HARASSMENT OR RETALIATION UNDER TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964, AS AMENDED, THE AGE DISCRIMINATION IN EMPLOYMENT ACT (INCLUDING THE
OLDER WORKER BENEFIT PROTECTION ACT); THE FAIR LABOR STANDARDS ACT, THE FAMILY
AND MEDICAL LEAVE ACT, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT, THE WORKERS
ADJUSTMENT AND RETRAINING NOTIFICATION ACT; THE SARBANES-OXLEY ACT, THE
CALIFORNIA FAIR EMPLOYMENT & HOUSING ACT, THE AMERICANS WITH DISABILITIES ACT OF
1990, THE CALIFORNIA LABOR CODE, THE CALIFORNIA HEALTH & SAFETY CODE, THE NEW
YORK HUMAN RIGHTS LAW,  THE NEW YORK CITY HUMAN RIGHTS LAWS, THE NEW YORK AIDS
TESTING CONFIDENTIALITY ACT, THE NEW YORK EQUAL PAY LAW, THE NEW YORK PERSONS
WITH DISABILITIES LAW, CIVIL RIGHTS LAW, THE NEW YORK GENETIC TESTING
CONFIDENTIALITY LAW, THE NEW YORK NONDISCRIMINATION AGAINST GENETIC DISORDERS
LAW, THE NEW YORK SMOKERS RIGHTS LAW, THE NEW YORK EQUAL RIGHTS LAW, THE NEW
YORK DISCRIMINATION BY EMPLOYMENT AGENCIES LAW, THE NEW YORK BONE MARROW LEAVE
LAW, THE NEW YORK ADOPTIVE PARENTS CHILD CARE LEAVE LAW, THE NEW YORK CANCER
VICTIM BIAS LAW, ARTICLE 1, SECTION 11 OF THE NEW YORK STATE CONSTITUTION; N.Y.
WORKERS’ COMPENSATION LAW, OR ANY OTHER STATE, FEDERAL OR LOCAL STATUTE OR
REGULATION APPLICABLE TO EMPLOYER, INCLUDING ANY CLAIM FOR INTENTIONAL OR
NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS, PHYSICAL INJURY, VIOLATION OF ANY
PUBLIC POLICY, BREACH OF ANY IMPLIED OR EXPRESS CONTRACT, ANY CLAIM FOR STOCK
OPTIONS, ANY CLAIM FOR WRONGFUL TERMINATION, FRAUD, INTENTIONAL OR NEGLIGENT
MISREPRESENTATION, AND ALL OTHER LEGAL AND EQUITABLE CAUSES OF ACTION WHATSOEVER
AND ALL REMEDIES FOR SUCH CLAIMS.  THE RELEASE OF CLAIMS MADE BY EMPLOYEE IN
THIS AGREEMENT DOES NOT APPLY TO CLAIMS THAT ARISE AFTER THE DATE THIS AGREEMENT
IS EXECUTED.  EMPLOYEE CERTIFIES THAT AS OF THE DATE OF THIS RELEASE, SHE HAS
REPORTED ALL ACCIDENTS, INJURIES OR ILLNESSES RELATING TO OR ARISING FROM HIS
EMPLOYMENT WITH THE EMPLOYER.


5.         UNKNOWN CLAIMS.  EMPLOYEE UNDERSTANDS THAT THE RELEASE SET FORTH
ABOVE INCLUDES CLAIMS WHICH EMPLOYEE KNOWS ABOUT AND THOSE EMPLOYEE MAY NOT KNOW
ABOUT.  EMPLOYEE EXPRESSLY WAIVES ANY RIGHTS UNDER CALIFORNIA CIVIL CODE
SECTION 1542 WHICH PROVIDES AS FOLLOWS:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release which if
known by him must have materially affected his settlement with the debtor.”



2

--------------------------------------------------------------------------------






FOR PURPOSES OF SECTION 1542, “CREDITOR” REFERS TO EMPLOYER AND “DEBTOR” REFERS
TO THE RELEASED PARTIES.


6.         CLAIMS NOT AFFECTED BY RELEASE.  THIS RELEASE DOES NOT AFFECT
EMPLOYEE’S RIGHT TO APPLY FOR CONTINUATION OR CONVERSION OF INSURANCE COVERAGE
TO THE EXTENT THAT THE EMPLOYER’S INSURANCE PLANS OR APPLICABLE LAW PROVIDE FOR
SUCH CONTINUATION OR CONVERSION, OR TO ANY CLAIM FOR DISABILITY OR UNEMPLOYMENT
COMPENSATION TO WHICH EMPLOYEE IS ENTITLED BY LAW.


7.         AGREEMENT NOT TO SUE AND WARRANTY.  EMPLOYEE PROMISES THAT SHE HAS
NOT AND WILL NOT FILE ANY SUIT, CHARGE, COMPLAINT, GRIEVANCE, ACTION OR OTHER
PROCEEDING WITH ANY FEDERAL, STATE OR LOCAL AGENCY, COURT, ORGANIZATION,
JUDICIAL FORUM OR OTHER TRIBUNAL ASSERTING ANY CLAIM THAT IS RELEASED IN SECTION
4 ABOVE, AND WARRANTS THAT SHE HAS NOT ASSIGNED TO ANY OTHER PERSON OR ENTITY
THE RIGHT TO FILE ANY CLAIMS THAT ARE RELEASED IN SECTION 4 ABOVE, NOR WILL SHE
PERMIT ANY PERSON, GROUP OF PERSONS, OR ORGANIZATION TO TAKE SUCH ACTION ON HIS
BEHALF.


8.         NON‑ADMISSIONS.  IT IS UNDERSTOOD THAT BY OFFERING OR ENTERING INTO
THIS AGREEMENT, NEITHER EMPLOYEE NOR EMPLOYER HAS ADMITTED ANY LIABILITY OR
WRONGDOING WHATSOEVER. NO FINAL FINDINGS OR FINAL JUDGEMENTS HAVE BEEN MADE AND
EMPLOYEE DOES NOT PURPORT AND WILL NOT CLAIM TO BE PREVAILING PARTY, TO ANY
DEGREE OR EXTENT, NOR WILL THIS AGREEMENT OR ITS TERMS BE ADMISSIBLE IN ANY
PROCEEDING OTHER THAN A PROCEEDING FOR BREACH OF THE TERMS CONTAINED HEREIN.


9.         RETURN OF PROPERTY.  EMPLOYEE PROMISES TO RETURN ALL OF EMPLOYER’S
PROPERTY, INCLUDING ALL WORK IN PROGRESS, FILES, PHOTOGRAPHS, NOTES, RECORDS,
CREDIT CARDS, KEYS, ACCESS CARDS, COMPUTER, AND OTHER COMPANY OR CUSTOMER
DOCUMENTS, PRODUCTS OR PROPERTY WHICH SHE HAS RECEIVED IN THE COURSE OF HIS
EMPLOYMENT, OR WHICH REFLECT IN ANY WAY ANY CONFIDENTIAL OR PROPRIETARY
INFORMATION OF EMPLOYER.


10.       CONFIDENTIALITY OBLIGATIONS DO NOT TERMINATE.  EMPLOYEE UNDERSTANDS
THAT AFTER THE TERMINATION DATE, EMPLOYEE REMAINS BOUND TO COMPLY WITH THE TERMS
AND CONDITIONS OF PARAGRAPH 5 OF THE EMPLOYMENT AGREEMENT.


11.       CONFIDENTIALITY OF SEVERANCE OFFER AND BENEFITS.  EXCEPT TO THE EXTENT
REQUIRED BY LAW (E.G., TO SUBMIT A TAX RETURN OR COMPLIANCE WITH A LAWFUL
SUBPOENA), EMPLOYEE WARRANTS THAT SHE HAS NOT DISCLOSED, AND PROMISES THAT SHE
WILL NOT DISCLOSE, THE OFFER OR PAYMENT OF SEVERANCE BENEFITS FOR ANY REASON TO
ANY PERSON OTHER THAN MEMBERS OF HIS IMMEDIATE FAMILY AND PROFESSIONAL
REPRESENTATIVES, WHO SHALL BE INFORMED OF AND BOUND BY THE SAME PROMISE OF
CONFIDENTIALITY.


12.       CONSEQUENCES OF VIOLATION OF AGREEMENT.  IF EITHER PARTY VIOLATES HIS
OR ITS PROMISES IN THIS AGREEMENT, THE OTHER PARTY SHALL BE ENTITLED TO RECOVER,
IN ADDITION TO ANY OTHER DAMAGES OR REMEDIES, SUCH PARTY’S ATTORNEYS’ FEES AND
COSTS IN DEFENDING AGAINST THE CLAIM OR

3

--------------------------------------------------------------------------------




ENFORCING THE TERMS OF THIS AGREEMENT.


13.       REEMPLOYMENT OR REINSTATEMENT:  EMPLOYEE HEREBY WAIVES ANY RIGHT TO
AND AGREES NOT TO APPLY OR REAPPLY FOR EMPLOYMENT AND AGREES THAT EMPLOYER HAS
NO OBLIGATION, CONTRACTUAL OR OTHERWISE, TO REHIRE, REEMPLOY OR RECALL HIS IN
THE FUTURE.  THE EXISTENCE OF THIS AGREEMENT SHALL BE A VALID,
NON-DISCRIMINATORY BASIS FOR REJECTING ANY SUCH APPLICATION OR, IN THE EVENT
EMPLOYEE OBTAINS SUCH EMPLOYMENT, TO TERMINATE SUCH EMPLOYMENT.


14. ENTIRE AGREEMENT.  THIS AGREEMENT SETS FORTH ALL AGREEMENTS AND
UNDERSTANDINGS BETWEEN EMPLOYEE AND EMPLOYER AND SUPERSEDES ANY PRIOR
AGREEMENTS, UNDERSTANDINGS OR PROMISES BETWEEN THEM, EXCEPT FOR PARAGRAPH 5 OF
THE EMPLOYMENT AGREEMENT. EMPLOYEE ACKNOWLEDGES THAT SHE HAS NOT RELIED ON ANY
INDUCEMENTS THAT ARE NOT SET FORTH HEREIN.


15. GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


16. SEVERABILITY.  IF ANY TERM, PROVISION, OR PORTION OF THIS AGREEMENT IS HELD
UNENFORCEABLE BY ANY TRIBUNAL, IT SHALL BE DEEMED AUTOMATICALLY ADJUSTED TO THE
EXTENT NECESSARY TO CONFORM TO THE REQUIREMENTS FOR VALIDITY AS DECLARED AT SUCH
TIME AND, AS ADJUSTED, SHALL BE DEEMED A PROVISION OF THIS AGREEMENT AS IF
ORIGINALLY INCLUDED HEREIN.  IN THE EVENT THAT AN INVALIDATED PROVISION IS OF
SUCH A NATURE THAT IT CANNOT BE SO ADJUSTED, THE PROVISION SHALL BE DEEMED
DELETED FROM THIS AGREEMENT AS IF IT HAD NEVER BEEN INCLUDED HEREIN.  IN EITHER
CASE, THE REMAINING PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.

17.       Consultation with Attorney. Employee hereby acknowledges that she has
been advised by and consulted his attorney, that she has had a reasonable period
of time in which to consider the terms of this Waiver and Release, and she has
specifically consulted (or has the opportunity to consult) his attorneys
regarding this Waiver and Release and all of its terms.  Employee specifically
acknowledges that she was counseled by a representative of Employer to seek the
advice of counsel concerning this Waiver and Release and its meaning and effect.

18.       Time for Consideration and Employee's Right to Revoke Agreement. 
Employee hereby acknowledges that she has been given twenty-one (21) days to
consider this Waiver and Release and that she has been advised that she may
revoke this Waiver and Release within seven (7) days of his execution. 
Revocation can be made by delivering a written notice of revocation to Travelzoo
Inc., Attention: HR Department, 590 Madison Avenue, 37th Floor, New York, NY
10022.  For the revocation to be effective, written notice must be actually
received at the designated address no later than the close of business on the
seventh calendar day after Employee signs this Agreement.  If Employee revokes
this Agreement, it shall not be effective or enforceable and Employee will not
receive the payment described in paragraph 2.2.  Employee hereby acknowledges
that his execution of this agreement and release is made knowingly, and that she
has been advised of and afforded the proper time for consideration and
revocation of this Agreement and Release, as specified by the Older Worker
Benefit Protection Act.  In the event that Employee revokes the Waiver and
Release, the waiver included in Section 1 will be of no further force or effect.

4

--------------------------------------------------------------------------------



 

EMPLOYEE ACKNOWLEDGES THAT HE HAS HAD AN ADEQUATE OPPORTUNITY TO REVIEW THIS
AGREEMENT AND ALL OF ITS TERMS AND IS ENTERING INTO IT VOLUNTARILY ON THE DATE
SHOWN BELOW HIS NAME.  she HAS CAREFULLY READ THIS AGREEMENT AND UNDERSTANDS ALL
OF ITS TERMS INCLUDING THE FULL AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE. 
she FURTHER ACKNOWLEDGES THAT she HAS VOLUNTARILY ENTERED INTO THIS AGREEMENT,
THAT HIS AGREEMENT IS NOT THE RESULT OF ANY FRAUD, DURESS, COERCION, PRESSURE OR
UNDUE INFLUENCE EXERCISED BY OR ON BEHALF OF EMPLOYER, THAT she HAS NOT RELIED
UPON ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS
AGREEMENT, AND THAT she HAS HAD THIS AGREEMENT REVIEWED BY HIS ATTORNEY AND HIS
TAX ADVISOR, OR HAS BEEN GIVEN THE OPPORTUNITY BY EMPLOYER TO DO SO.

 

 

 

TRAVELZOO INC.

 

 

 

 

 

 

 

 

 

 

By:

 

[Employee]

 

Print Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

Date Signed

 

Date Signed

 

 

 

 

5

--------------------------------------------------------------------------------

